Citation Nr: 9934544	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a skin disorder.

Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May 1988 to 
October 1988, and active service from March 1989 to April 
1992.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in June 1997 that denied the claimed benefits.


REMAND

The Board notes that the veteran testified during her 
November 1998 hearing at the RO that she had undergone a 
Desert Storm examination in 1993 or 1994, prior to the filing 
of the current claim, and had also received treatment at the 
VA Medical Center in Columbia, South Carolina.  The record 
does not indicate that the RO has attempted to obtain reports 
of any VA examinations or treatment that occurred during the 
time frame cited by the veteran.  Any previously unobtained 
VA treatment reports must be secured prior to deciding the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims has ruled that in certain circumstances, 
records may be deemed to be constructively before the Board.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the records must be obtained prior to any further appellate 
consideration of the merits of the veteran's claim.  

In addition, the record indicates that there are other 
missing service medical records which could possibly be 
obtained in conjunction with the veteran's claim.  The Board 
notes a January 1997 decision by the RO which found the 
veteran's service medical records to be unobtainable was 
followed by the submission of some service medical records by 
the veteran in June 1997.  Another attempt should be made to 
secure any missing service medical records prior to deciding 
this claim.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should again attempt to obtain 
the veteran's service medical records 
from the National Personnel Records 
Center (NPRC).  

2.  The RO should also contact the 
veteran and ascertain whether she has any 
service medical records in her possession 
and, if so, she should submit all service 
medical records in her possession to the 
RO.  All such records should thereafter 
be associated with the claims folder.

3. The RO should obtain any records of an 
examination which the veteran stated was 
conducted by the VA in 1993 or 1994 in 
addition to any records of treatment the 
veteran may have obtained at the VA 
Medical Center in Columbia following her 
discharge from service.  Once obtained, 
all records must be associated with the 
claims folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and her representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



